Kupferman, J. (concurring).
The arbitrator broke the tie. The provision for such a determination is a salutary one in order to avoid a stalemate. It is difficult to understand the position of the City of New York with respect thereto when under the provisions of the Administrative Code whatever action is taken by the board of trustees (including a situation where an arbitrator settles a dispute) is subject to the prior approval of the Board of Estimate.
McGivern, P. J., Lupiano and Lane, JJ., concur with Capozzoli, J.; Kupferman, J., concurs in a separate opinion.
Judgment, Supreme Court, New York County, entered on or about March 18, 1974, unanimously modified, on the law, to the extent of striking so much thereof as directs the manner in which the union trustees ’ proposed section 11 is to be funded and otherwise affirmed, without costs and without disbursements, and without prejudice to application to the Board of Estimate.